$2 5HY 6XPPRQVLQD&LYLO$FWLRQ0,:'
                Case
                 Case   1:20-cv-00970-JTN-SJB
                         1:20-cv-00970-JTN-SJB        5HYECF
                                                                 ECFNo.
                                                                     No.9,5                         filed
                                                                                                    PageID.32
                                                                                                          10/09/20Filed
                                                                                                                     PageID.14
                                                                                                                        10/26/20 Page
                                                                                                                                  Page11ofof11

                        SUMMONS IN A CIVIL ACTION
      UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                        Derek DeYoung
                                                                                                                 &DVH1R 1:20-cv-00970
                                                                                                                 +RQ Janet T. Neff
                                                                                              72 Quingdao Lei Chi Industrial & Trade Co., Ltd.
                                  Y
                                                                                         $''5(66 Floor 16,Building A, No.18 Hong Kong Middle Road
    Quingdao Lei Chi Industrial & Trade Co., Ltd.                                                          (FUTAI Mansion),Shinan District,Qingdao,China




                                                                                                     3/$,17,))253/$,17,))¶6$77251(<1$0($1'$''5(66
$ODZVXLWKDVEHHQILOHGDJDLQVW\RX
                                                                                                       John Di Giacomo
                                                                                                       Revision Legal, PLLC
<28 $5(+(5(%<680021('DQGUHTXLUHGWR  VHUYH
                                                                                                       444 Cass St., Suite D
XSRQSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQ                                        Traverse City, MI 49684
XQGHU5XOHRIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHZLWKLQ
  21       GD\VDIWHUVHUYLFHRIWKLVVXP PRQVRQ\ RX QRW                                         &/(5.2)&2857
FRXQWLQJ WKHGD\  \RX UHFHLYHGLW ,I\ RX IDLO WR UHVSRQG
MXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHI
GHPDQGHGLQWKHFRPSODLQW<RXPXVWDOVRILOH\RXUDQVZHU
RUPRWLRQZLWKWKH&RXUW
7KH&RXUWKDVRIILFHVLQWKHIROORZLQJORFDWLRQV

 )HGHUDO%XLOGLQJ0LFKLJDQ6W1:*UDQG5DSLGV0,
 32%R[)HGHUDO%XLOGLQJ0DUTXHWWH0,
    )HGHUDO%XLOGLQJ:0LFKLJDQ$YH.DODPD]RR0,
    )HGHUDO%XLOGLQJ:$OOHJDQ/DQVLQJ0,

                                                                                                                                                                    October 09, 2020
                                                                                                       %\'HSXW\&OHUN                                                  'DWH


                                                                                    PROOF OF SERVICE
7KLVVXPPRQVIRU               Quingdao Lei Chi Industrial & Trade Co., Ltd.                                       ZDVUHFHLYHGE\PHRQ                                           
                                             QDPHRILQGLYLGXDODQGWLWOHLIDQ\                                                                                GDWH


 ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW
                                                                                                                            SODFHZKHUHVHUYHG
RQ
                       GDWH


  ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK                                                                                             DSHUVRQ
                                                                                                                            QDPH

RIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUHRQ                                                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVV
                                                                                          GDWH


  ,VHUYHGWKHVXPPRQVRQ                                                                                                    ZKRLVGHVLJQDWHGE\ODZWRDFFHSWVHUYLFH
                                                                            QDPHRILQGLYLGXDO

RISURFHVVRQEHKDOIRI                                                                                                                      RQ                                        
                                                                            QDPHRIRUJDQL]DWLRQ                                                                 GDWH


  ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                                                                                          

X 2WKHU (specify) Service by email on sales@leichichina.com pursuant to the Court's order dated 10/26/2020                                                                          

      0\IHHVDUHIRUWUDYHODQG                                          IRUVHUYLFHVIRUDWRWDORI                                  
,GHFODUHXQGHUWKHSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH
'DWH 10/26/2020
                                                                                                                                      Server’s signature

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF                                           John Di Giacomo, Attorney for Plaintiff DeYoung
                                                                                                                               Server’s printed name and title

                                                                                                   444 Cass St., Suite D, Traverse City, MI 49684
                                                                                                                                    Server’s address
